MEMORANDUM***
Substantial evidence supports the Immigration Judge’s determination that Al-Najjar demonstrated neither past persecution nor a well-founded fear of future persecution on account of a protected ground. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); see also Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003); Khourassany v. INS, 208 F.3d 1096, 1100 (9th Cir.2000); Mendez-Efrain v. INS, 813 F.2d 279, 283 (9th Cir.1987). It follows that Al-Najjar failed to meet his more demanding burden of showing the clear probability of future persecution required for withholding of deportation. De Valle v. INS, 901 F.2d 787, 790 (9th Cir.1990) (quoting Diaz-Escobar v. INS, 782 F.2d 1488, 1492 (9th Cir.1986)).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.